UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-59114 HEALTHIENT, INC. (Exact name of small business issuer as specified in charter) Nevada 33-0730042 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15132 Park of Commerce Blvd., Jupiter, Fl (Address of principal executive offices) (Zip Code) (561) 935-6449 (Issuer's Telephone number, including area code) Time Associates, Inc. 4lvd Suit 600, Palm Beach Gardens, Fl. 33410 (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "larger accelerated filer" and "smaller or a smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated Filer [_]Accelerated filer [_]Non-accelerated filer[_](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes[_] No [X] Indicate the number of shares of the registrant's common stock outstanding of each of the insurer's common stock, as of the latest practicable date.As of January2, 2011:52,634,431 shares. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item 1.Financial Statements 3 (a)Consolidated Balance Sheets 4 (b)Consolidated Statements of Operations 5 (c)Consolidated Statement of Shareholders' Equity (deficit) 6 (d)Consolidated Statements of Cash Flows 7 (e)Notes to Financial Statements 8-11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12-15 Item 3. Quantitative and qualitative disclosures about market risk. 16 Item 4T. Controls and Procedures 16 PART II. OTHER INFORMATION 17 Item 1.Legal Proceedings Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults On Senior Securities Item 4.[Reserved] Item 5.Other Information Item 6.Exhibits SIGNATURES AND CERTIFICATES 18 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements of Healthient, Inc. (the "Company") have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q.Accordingly, these financial statements may not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. The interim financial statements should be read in conjunction with the annual financial statement for the year ended June 30, 2010, included in the an 8K filed under Time Associates, Inc. on October 13, 2010, for the reverse merger dated October 5, 2010 (Item 4) (Financial statements).In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to fairly present the Company's financial position as of December 31, 2010 and its results of operations and its cash flows for the six months ended December 31, 2010 and 2009, and the results of operation for the three months ended December 31, 2010 and 2009. 3 Healthient, Inc. (A Development Stage Company) Consolidated Balance Sheets December 31, June 30, (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Inventory - Deposits and prepaid expenses - Total Current Assets Property and Equipment Website costs Computer equipment (net of accumulated depreciation) Total Fixed Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS'EQUITY(DEFICIT) Current Liabilities Accounts payable $ $ Total Current Liabilities Stockholders'Equity (Deficit) Preferred stock, $0.001 Par value, 20,000,000 authorized:No shares issued - - Common stock, $0.001 par value: 100,000,000 shares authorized, 52,634,431 and 14,156,786 shares issued and outstanding at December 31, 2010 and June 30, 2010, respectively Additional paid-in capital Subscribed stock - Deficit accumulated in Development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholder's Equity $ $ See accompanying notes to Financial Statements 4 Healthient, Inc. (A Development Stage Company) ConsolidatedStatement of Operations (Unaudited) For the six months ended December 31, For the six months ended December 31, For the three months ended December 31, For the three months ended December 31, From inception April 29, 2009until December 31, Revenues $
